DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transition piece of claim 10, line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (US Pat. Pub. No. 2013/0156592 A1) in view of Lamboy (US Pat. No. 9,399,922 B2).
Under a first interpretation which may be applied to claims 1, 4, 7, 9, 12-14, and 18, regarding claim 1, Kray discloses an assembly of a gas turbine engine comprising: a part (inlet guide vane of booster 16) extending immediately downstream of the fan (14) (see the annotated portion of Fig. 1 below, [0019], ln 4-8, [0020], and [0020-0021]; here the inlet guide vane is the upstream-most portion of booster 16, extending immediately downstream of the fan blade 11 in the serial fluid communication pathway) and comprising an upstream edge separated from the fan by a cavity (see annotated portion of Fig. 1 below; here the upstream edge of the inlet guide vane is at the upstream end of the radially inner shroud, and the cavity extends between the radially inner shroud and the downstream face of the fan disc); and a fan (14) comprising: a plurality of blades (11, see [0020], ln 1-4), each blade including an airfoil (45) comprising a trailing edge (50) and a shield (46) mounted on and fixed to the trailing edge (see Fig. 2-5 and [0024]), a fan disc (13) having a radial face (see annotated Fig. 1 below) configured to receive the blades (see annotated portion of Fig. 1 below and [0021], ln 13-15), and a downstream face (see annotated portion of Fig. 1 below) extending opposite the upstream edge of the part (see annotated portion of Fig. 1 below); and a plurality of platforms (56); wherein the shield forms an extension of each blade (see Fig. 2-5, portions 80 and 82 of the shield, forming extending wavy wall 70, 

    PNG
    media_image1.png
    721
    746
    media_image1.png
    Greyscale

Kray fails to teach that each platform is mounted on and fixed to the radial face of the fan disc and is configured to cover the radial face and extend beyond the downstream face of the fan disc towards the upstream edge of the part so as to cover at least partially the cavity.
Lamboy exhibits an assembly of a gas turbine engine (220) comprising: comprising: a part (the first stage of low pressure compressor 224) extending immediately downstream of the fan (222) (see Fig. 1) and separated from the fan by a cavity (see Fig. 1); a fan (222) comprising: a plurality of blades (46), a fan disc (32) having a radial face (44) configured to receive the blades (see Fig. 2 and Col. 3, ln 16-32), and a downstream face (axially downstream face of 42) extending opposite the upstream edge of the part (axially upstream face of 40), and a plurality of platforms (56).  Lamboy also discloses a rotating spacer (66) included in the cavity between the fan blade and the low pressure compressor (see Fig. 2 and Col. 2, ln 64 – Col. 3, ln 1; here it is visually apparent from Fig. 2 that the rotating spacer is fastened to the rotating fan disc through connecting member 112, therefore it is a rotor feature).  Lamboy teaches that each platform is mounted on and fixed to the radial face of the fan disc (see Fig. 2 and Col. 3, ln 16-32) and is configured to cover the radial face and extend beyond the downstream face of the fan disc towards the upstream edge of the part, extending radially inward of the rotating spacer, so as to cover at least partially the cavity (see Fig. 2; here it is visually apparent that the platform covers the radial face of the disc and extends axially further downstream of the downstream face of the disc at it downstream end, including portion 28, which extends beneath the rotating spacer 66).  Lamboy further teaches that this configuration of platform, which covers the radial face and extends beyond the downstream face of the fan disc towards the upstream edge of the part, extending radially inward of the rotating spacer to thereby interface with the rotating spacer in a fastenerless manner, permits circumferential relative movement of the platform with the fan disc and downstream rotating spacer during an impact event (Col. 3, ln 41-45).
Because both Kray and Lamboy describe gas turbine engines with fan blades that may include platforms, and since Kray teaches that the fan blades may have any convention form in regards to the configuration of the blade root and platform, and their connection to the fan disc ([0023], ln 12-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each fan blade of Kray to include a platform according to the configuration described by Lamboy, such that each platform is mounted on and fixed to the radial face of the fan disc and is configured to cover the radial face and extend beyond the downstream face of the fan disc towards the upstream edge of the part so as to cover at least partially the cavity, extending radially inward of the rotating spacer to thereby interface with the rotating spacer in a fastenerless manner, since this configuration is well-known within the art and thus may be considered to be a conventional form, and since this configuration permits circumferential relative movement of the platform with the fan disc and downstream rotating spacer during an impact event, as described in Lamboy (Col. 3, ln 41-45).
Regarding claim 4, Kray further discloses that the part comprises a stator (inner shroud of inlet guide vane of booster 16, see in re claim 1, first interpretation).
Regarding claim 7, Kray further discloses that the airfoil has an aerodynamic surface (see Fig. 1-2; here the aerodynamic surface may be considered to be all portions of airfoil 45 radially outward of the platform which are exposed to fluid flow) and all or part of the extensions extend from the platform adjacent to the blade over a height less than a height of said aerodynamic surface (see Fig. 1-2). Here, it is visually apparent from Fig. 1-2 that for each fan blade, the height of the airfoil aerodynamic surface (that is the height of the airfoil radially outward of the platform) is greater at the leading edge of the fan blade than at the trailing edge, therefore for each fan blade the total height of the extension of the shield, which extend from the platform to the blade tip along the trailing edge as depicted in Fig. 2, would still be less than the height of the aerodynamic surface at the leading edge.  Further, a part of the 
Regarding claim 9, Kray further discloses that the extension has a nose (rounded tip of portion 70) configured to axially extend the trailing edge of the airfoil in a downstream direction, said nose being more rounded than the trailing edge of the airfoil (see Fig. 3; here it is visually apparent that the trailing edge of the airfoil ends in a squared end, whereas the tip of portion 70 of the extension is rounded).
Regarding claim 12, Kray further discloses that the stator is an inner shroud of an inlet guide vane (inner shroud of inlet guide vane of booster 16, see in re claim 1, first interpretation).
Regarding claim 13, Kray further discloses that the extension may be made of metal ([0025], ln 1-2).  Kray also discloses that the extension may be made of S-glass ([0025], ln 2-5), a high strength glass fiber material that may be used as a bi-dimensional fabric reinforcement in a polymer matrix (see in re Anderson below).  
Regarding claim 14, Kray further discloses that the airfoil is made of a composite material comprising a fibrous reinforcement densified by a matrix ([0007], ln 11-16).
Regarding claim 18, Kray further discloses a gas turbine engine (10) comprising the assembly of claim 1 (see Fig. 1 and see in re claim 1).
Under a second interpretation which may be applied to claims 1-3, 5, 7, 9, 11, 13-14, and 18, regarding claim 1, Kray discloses an assembly of a gas turbine engine comprising: a part (see rotating spacer in annotated portion of Fig. 1 below) extending immediately downstream of the fan (14) (see the 
Kray fails to teach that each platform is mounted on and fixed to the radial face of the fan disc and is configured to cover the radial face and extend beyond the downstream face of the fan disc towards the upstream edge of the part so as to cover at least partially the cavity.

    PNG
    media_image2.png
    718
    758
    media_image2.png
    Greyscale

Lamboy exhibits an assembly of a gas turbine engine (220) comprising: comprising: a part (rotating spacer 66; here it is visually apparent from Fig. 2 that the rotating spacer is fastened to the rotating fan disc through connecting member 112, therefore it is a rotor feature) extending immediately downstream of the fan (222) (see Fig. 2) and separated from the fan by a cavity (see Fig. 2; here a small cavity which extends between the rotating spacer and the downstream face of the fan disc) in the same manner as exhibited in Kray; a fan (222) comprising: a plurality of blades (46), a fan disc (32) having a radial face (44) configured to receive the blades (see Fig. 2 and Col. 3, ln 16-32), and a downstream face (axially downstream face of 42) extending opposite the upstream edge of the part (axially upstream face of 40), and a plurality of platforms (56).  Lamboy teaches that each platform is mounted on and fixed to the radial face of the fan disc (see Fig. 2 and Col. 3, ln 16-32) and is configured to cover the radial face 
Because both Kray and Lamboy describe gas turbine engines with fan blades that may include platforms, and since Kray teaches that the fan blades may have any convention form in regards to the configuration of the blade root and platform, and their connection to the fan disc ([0023], ln 12-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each fan blade of Kray to include a platform according to the configuration described by Lamboy, such that each platform is mounted on and fixed to the radial face of the fan disc and is configured to cover the radial face and extend beyond the downstream face of the fan disc towards the upstream edge of the part so as to cover at least partially the cavity, extending radially inward of the rotating spacer to thereby interface with the rotating spacer in a fastenerless manner, since this configuration is well-known within the art and thus may be considered to be a conventional form, and since this configuration permits circumferential relative movement of the platform with the fan disc and downstream rotating spacer during an impact event, as described in Lamboy (Col. 3, ln 41-45).
Regarding claim 2, Kray further discloses that the part comprises a rotor (rotating spacer 66, see in re claim 1, second interpretation; here it is visually apparent from Fig. 1 that the rotating spacer is fastened to the rotating fan disc, therefore it is a rotor feature).
Regarding claim 3, Kray further discloses that part of the extensions covers the upstream edge of the part (see annotated portion of Fig. 1 above).  Here, it is visually apparent from Fig. 1 that the trailing edge of the fan blade with attached shield extends axially downstream beyond the upstream edge of the part, thereby completely covering the cavity when viewed along the radial axis inwardly from the outer casing 30, therefore it follows that at least part of the extension formed by the attached shield completely covers the cavity.  
Regarding claim 5, 
Regarding claim 7, Kray further discloses that the airfoil has an aerodynamic surface (see Fig. 1-2; here the aerodynamic surface may be considered to be all portions of airfoil 45 radially outward of the platform which are exposed to fluid flow) and all or part of the extensions extend from the platform adjacent to the blade over a height less than a height of said aerodynamic surface (see Fig. 1-2). Here, it is visually apparent from Fig. 1-2 that for each fan blade, the height of the airfoil aerodynamic surface (that is the height of the airfoil radially outward of the platform) is greater at the leading edge of the fan blade than at the trailing edge, therefore for each fan blade the total height of the extension of the shield, which extend from the platform to the blade tip along the trailing edge as depicted in Fig. 2, would still be less than the height of the aerodynamic surface at the leading edge.  Further, a part of the extensions of the shield may be arbitrarily defined since the claim does not provide any details as to what characteristics define such a part.  For example, a radially inner half and a radially outer half of the extensions may be defined, with the boundary between the two halves located at the midpoint of the total height of the extensions.  Based on this definition, it is clear from Fig. 1-2 that the height of the part of the extension, being a half of the total height of the extension, is less than a height of the aerodynamic surface at any axial location.
Regarding claim 9, Kray further discloses that the extension has a nose (rounded tip of portion 70) configured to axially extend the trailing edge of the airfoil in a downstream direction, said nose being more rounded than the trailing edge of the airfoil (see Fig. 3; here it is visually apparent that the trailing edge of the airfoil ends in a squared end, whereas the tip of portion 70 of the extension is rounded).
Regarding claim 11, Kray further discloses that the rotor is a rotating spacer (rotating spacer 66, see in re claim 1, second interpretation).
Regarding claim 13, Kray further discloses that the extension may be made of metal ([0025], ln 1-2).  Kray also discloses that the extension may be made of S-glass ([0025], ln 2-5), a high strength glass 
Regarding claim 14, Kray further discloses that the airfoil is made of a composite material comprising a fibrous reinforcement densified by a matrix ([0007], ln 11-16).
Regarding claim 18, Kray further discloses a gas turbine engine (10) comprising the assembly of claim 1 (see Fig. 1 and see in re claim 1).

Allowable Subject Matter
Claim(s) 6, 8, 10, and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the entirety of the claim, in conjunction with the limitations of claim 1 upon which claim 6 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Kray exhibits an extension as claimed in claim 1, Kray fails to teach any seal which is mounted on and fixed to the extension and which is configured to fill the cavity, as claimed.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane guards and attachment structures) discloses all of the limitations of claim 6, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 6 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 6 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the limitation “the first outer radius is substantially equal to the second outer radius” in lines 8-9, in conjunction with the remaining limitations of claim 8 and claims 1 and 7 upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Kray discloses that the part may comprise a radially outer upstream end (32) configured to separate a primary flow entering the part as claimed (see Fig. 1 and [0021]), for which a first outer radius may be defined, and exhibits that the extension has a second outer radius corresponding to a radial distance between the outer radial end face of the extension and the axis of revolution (see Fig. 2), Kray does not teach that the first outer radius is substantially equal (herein interpreted as within 10% of, as defined within the specification, pg. 12, ln 13-19) to the second outer radius, as claimed.   Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane guards and attachment structures) discloses all of the limitations of claim 8, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 8 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.
Regarding claim 10
Specifically, while Kray discloses the extension of claim 9, neither Kray nor any other cited reference teaches or suggest the claimed transition piece according to the context of the present claim 10.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane guards and attachment structures) discloses all of the limitations of claim 10, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 10 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 and all dependent claims is patentably distinct over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Anderson (US Pat. Pub. No. 2016/0076552 A1) discloses composite materials which may be used to construct airfoil structures for gas turbine blades (see [0024] and [0026]), and teaches that an airfoil structure may comprise a woven fiber preform (an inherently bi-dimensional configuration, see Fig. 3-4 and 11-15, [0026], ln 7-11, [0030], ln 1-5, and [0032], ln 1-4) comprised of interwoven bands of fiber reinforcement material in a polymer matrix (see Fig. 3-4 and 11-15, [0026], ln 7-11, [0030], ln 1-5, and [0032], ln 1-4).  Specifically, Anderson teaches that S-glass may be used as the fiber reinforcement material ([0044], ln 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745